—Appeal from judgment, Supreme Court, New York County (George Roberts, J.), entered July 17, 1995, which denied the application for a writ of habeas corpus and dismissed the proceeding, unanimously dismissed as moot, without costs.
*90Inasmuch as relator is no longer in custody, this habeas corpus proceeding has been rendered moot (see, People ex rel. Doggett v Levy, 201 AD2d 261, appeal dismissed 83 NY2d 847, 905). We decline to reach the merits of the appeal since this case does not fall within any exceptions to the "mootness doctrine” (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707). Concur—Milonas, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.